1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND RAMIREZ,                                     Case No.: 18cv2136-LAB (MSB)
12                                       Plaintiff,
                                                          ORDER REGARDING DISCOVERY
13   v.                                                   DISPUTE
                                                          [ECF NO. 76]
14   THE GEO GROUP, Inc.,
15                                  Defendant.

16
17         On October 18, 2019, the Court a telephonic discovery hearing to address a
18   discovery dispute regarding four Requests for Production served by Plaintiff on The Geo
19   Group, Inc. (“Defendant”). Before the Court was Plaintiff’s October 9, 2019 “Joint
20   Motion for Determination of Discovery Dispute,” (ECF No. 76), Defendants’ opposition
21   based on procedural grounds filed the same day, (ECF No. 77), and Defendant’s
22   supplement to the joint motion for determination of discovery dispute, filed on October
23   16, 2019, (ECF No. 81).
24         For the reasons stated on the record at the hearing, the Court ORDERS as follows:
25   1.    Defendant is to serve on Plaintiff documents responsive to RFP Nos. 34, 35, and
26   36 on or before October 19, 2019.
27
28
                                                      1
                                                                                  18cv2136-LAB (MSB)
1    2.    On or before November 8, 2019, Defendant is to produce to Plaintiff “any emails
2    sent to all assistant shift supervisors and/or correctional officers, as a group, during the
3    class period that includes the words ‘emergency’ or ‘emergencies.’”
4          IT IS SO ORDERED.
5    Dated: October 18, 2019
6
                                                   ormrablle Michaeli S. Berg
7
                                                  United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                                  18cv2136-LAB (MSB)
